DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
As to claim 8, line 3 has additional space between “a second designated” and “position” which should be removed.
As to claim 11, line 6 has a space between the last word and the period at the end of the claim which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 11 contains the trademark/trade name “digital living network alliance (DLNA)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a communication network and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 12-15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0040719 by Lee et al. (“Lee”).

As to claim 1, Lee discloses an electronic device (Lee, mobile terminal 100, Figure 1) comprising:
at least one memory (Lee, memory 160, Figure 1) configured to store instructions;
a first display (Lee, display 151, Figures 1 and 3);
a communication circuit (Lee, wireless communication unit 110, Figure 1); and 
at least one processor (Lee, controller 180, Figure 1) configured to:
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receive, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external electronic device (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to ;
based on the received capability data, determine a position of the second display corresponding to a display direction of the multimedia content (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmit, via the communication circuit, posture control information for indicating the determined position to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a ; and
transmit, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display based on the position of the second display indicated by the posture control information (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300.  Meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251. Figure 3, ¶ [0127]).
As to claim 2, Lee discloses the electronic device wherein the at least one processor is configured to:
while displaying the multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), detect an input of requesting to display the multimedia content on the second display (Lee, connect display device having 2nd display unit to mobile terminal, S42, Figure 4);
based on the detected input, identify whether the multimedia content is displayed on an entire display area of the first display (Lee, As the mobile terminal 100 and the display device 200 are connected to each other, the monitor window 400 is generated on the second display unit 251 of the display device 200.  Further, the second screen image 500 corresponding to the first screen image 300 is displayed on the monitor window 400 (S43). Figures 4-6, ¶ [0135]); and
based on it being identified that the multimedia content is displayed on the entire display area of the first display, determine the position of the second display corresponding to the display direction of the multimedia content. As shown in figure 6 of Lee, the display direction is the same for the second display unit 251 as the mobile terminal 100.
As to claim 4, Lee discloses the electronic device wherein the at least one processor is configured to:
based on the received capability data, determine whether a position control mode in which the electronic device controls the position of the second display is in an enabled state (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  ; and
based on it being identified that the position control mode is in the enabled state, determine the position of the second display corresponding to the display direction of the multimedia content (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]).
As to claim 6, Lee discloses the electronic device wherein the at least one processor is configured to:
while displaying the multimedia content on the first display, receive an input for designating a partial area of a display area of the multimedia content (Lee, A specific one object (e.g., an object C) can be touched and selected from first ;
in response to the received input, determine a display direction of a part of the multimedia content included in the partial area (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]); and
determine the position of the second display corresponding to the display direction of the part of the multimedia content (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]).

up-scale the part of the multimedia content based on a size of a display area of the second display (Lee, the second controller 280 of the display device 200 controls the picture of the image to be displayed as the second screen image 500 on the second display unit 251 as being zoomed out at a level lower than the specific zoom level (S233).  In this instance, the picture of the image can be displayed as being fully zoomed out.  The picture of the image can also be displayed as an entire screen on the second display unit 251. Figures 23 and 24, ¶ [0231]);
obtain the streaming data based on the up-scaled part of the multimedia content (Lee, the first controller 180 of the mobile terminal 100 can provide a picture of the image as information on the first screen image 300 to the display device 200, ¶ [0231]); and 
transmit, via the communication circuit, the streaming data to the external electronic device (Lee, the first controller 180 of the mobile terminal 100 can provide a picture of the image as information on the first screen image 300 to the display device 200, ¶ [0231]).
As to claim 12, Lee discloses the electronic device wherein the position of a second display is based on a posture that the second display is oriented (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing .
As to claim 13, Lee discloses an electronic device (Lee, mobile terminal 100, Figure 1) comprising:
at least one memory (Lee, memory 160, Figure 1) configured to store instructions;
a first display (Lee, display 151, Figures 1 and 3);
a communication circuit (Lee, wireless communication unit 110, Figure 1); and 
at least one processor (Lee, controller 180, Figure 1) configured to:
while displaying a first multimedia content on the first display in a first display direction (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), transmit, via the communication circuit, first streaming data corresponding to the first multimedia content to an external electronic device, the first streaming data enables the external electronic device to display the first multimedia content on a second display of the external electronic device (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen ;
receive an input for changing the first multimedia content displayed on the first display to a second multimedia content (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
identify a display direction of the second multimedia content based on the received input (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the ;
when the identified display direction is a second display direction that is distinct from the first display direction, obtain posture control information for changing a position of the second display based on the second display direction (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmit, via the communication circuit, the posture control information to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile ; and
transmit, via the communication circuit, second streaming data corresponding to the second multimedia content displayed on the first display to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]),
wherein the second streaming data enables the external electronic device to display the second multimedia content on the second display based on the position of the second display indicated by the posture control information (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). . As shown in figure 7, the orientation of the image is rotated on the external display.
As to claim 14, Lee discloses the electronic device wherein the at least one processor is further configured to:
when the identified display direction is the first display direction, forgo transmitting the posture control information to maintain the position of the second display displaying the first multimedia content based on the first streaming data (Lee, As the mobile terminal 100 and the display device 200 are connected to each other, the monitor window 400 is generated on the second display unit 251 of the display device 200.  Further, the second screen image 500 corresponding to the first screen image 300 is displayed on the monitor window 400 (S43). Figures 4-6, ¶ [0135]); As shown in figure 6 of Lee, the display direction is the same for the second display unit 251 as the mobile terminal 100 when the orientation change command is not input.
transmit, via the communication circuit, the second streaming data of the second multimedia content displayed on the first display to the external electronic device enabling the external electronic device to display the second multimedia content on the second display and maintaining the position. As shown in figure 6 of Lee, the display direction is the same for the second display unit 251 as the mobile terminal 100.
As to claim 15, Lee discloses the electronic device wherein the at least one processor is configured to:
in response to the received input (Lee, connect display device having 2nd display unit to mobile terminal, S42, Figure 4), identify whether to display the second multimedia content on an entire display area of the first display (Lee, As the mobile terminal 100 and the display device 200 are connected to each other, the monitor window 400 is generated on the second display unit 251 of the display device 200.  Further, the second screen image 500 corresponding to the first screen image 300 is displayed on the monitor window 400 (S43). Figures 4-6, ¶ [0135]); and
in response to it being identified that the second multimedia content is displayed on the entire display area of the first display, obtain the posture control information based on the second display direction. As shown in figure 6 of Lee, the display direction is the same for the second display unit 251 as the mobile terminal 100.
As to claim 20, Lee discloses a method executed in an electronic device (Lee, mobile terminal 100, Figure 1) comprising a communication circuit (Lee, wireless communication unit 110, Figure 1)and a first display (Lee, display 151, Figures 1 and 3), the method comprising:
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receiving, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external electronic device (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  ;
based on the received capability data, determining a position of the second display corresponding to a display direction of the multimedia content (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmitting, via the communication circuit, posture control information for indicating the determined position to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the detected changed orientation direction to the display device 200 (S44). Figures 4 and 7, ¶ [0147]); and
transmitting, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display based on the position of the second display indicated by the posture control information (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300.  Meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video 
As to claim 21, Lee discloses a non-transitory computer readable storage medium that stores one or more programs, wherein the one or more programs comprise instructions that, when executed by one or more processors (Lee, controller 180, Figure 1) of an electronic device (Lee, mobile terminal 100, Figure 1) that includes a first display (Lee, display 151, Figures 1 and 3) and a communication circuit (Lee, wireless communication unit 110, Figure 1), cause the electronic device to:
while displaying a multimedia content on the first display (Lee, the first screen image 300 is displayed on the first display unit 151 of the mobile terminal 100 (S41), Figure 4, ¶ [0134]), receive, via the communication circuit, capability data of an external electronic device from the external electronic device, the capability data indicating an availability to change a position of a second display of the external electronic device (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be ;
based on the received capability data, determine a position of the second display corresponding to a display direction of the multimedia content (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to indicate that the monitor window 400 has been oriented in the vertical direction. Subsequently, the first controller 180 of the mobile terminal 100 transmits a second video signal of a portrait direction corresponding to the monitor window 400 of the vertical direction to the display device 200.  If so, referring to FIG. 10 (10-1), the second controller 280 of the display device 200 controls the second screen image 500 to be displayed in the portrait direction according to the second video signal. Figures 9 and 10, ¶¶ [0162-0163]);
transmit, via the communication circuit, posture control information for indicating the determined position to the external electronic device (Lee, an orientation direction of the housing of the mobile terminal 100 can be changed when a user arranges the housing of the mobile terminal 100 in a horizontal direction by turning the housing of the mobile terminal 100 counterclockwise.  If so, the first controller 180 of the mobile terminal 100 can detect the changed orientation direction via the first sensing unit 140.  The first controller 180 of the mobile terminal 100 can then provide the ; and
transmit, via the communication circuit, streaming data corresponding to the multimedia content displayed on the first display to the external electronic device, wherein the streaming data enables the external electronic device to display the multimedia content on the second display based on the position of the second display indicated by the posture control information (Lee, the second controller 280 of the display device 200 controls the monitor window 400 to be arranged in a horizontal direction by turning the monitor window 400 counterclockwise according to the changed orientation direction (S45). Figures 4 and 7, ¶ [0148]) (Lee, the first controller 180 of the mobile terminal 100 can transmit a video signal input to the first display unit 151 to the display device 200 as the information on the first screen image 300.  The first display unit 151 of the mobile terminal 100 can then output the video signal as the first screen image 300.  Meanwhile, the second controller 280 of the display unit 200 receives the transmitted video signal and outputs the received video signal as the second screen image 500 to the monitor window 400 of the second display unit 251. Figure 3, ¶ [0127]).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0040719 by Lee et al. (“Lee”) in view of Japanese Pub. No. JPH06187120 A by Kazuyoshi (“Kazuyoshi”).

As to claim 8, Lee teaches the electronic device wherein the posture control information is transmitted from the electronic device to the external electronic device to set the position of the second display to a first designated position or a second designated position (Lee, when a prescribed user command is input to the display device 200, the second controller 280 of the display device 200 can control the monitor window 400 to be oriented in the vertical direction by being turned clockwise.  Once the monitor window 400 is oriented in the vertical direction, the second controller 280 of the display device 200 can transmit a control signal to the mobile terminal 100 to , 
Lee does not expressly disclose the electronic device wherein the posture control information is transmitted from the electronic device to the external electronic device to set the position of the second display to a first designated position or a second designated position, based on control of a motor of the external electronic device connected with the second display.
Kazuyoshi teaches a multimedia communication terminal wherein the posture control information is transmitted from the electronic device to the external electronic device to set the position of the second display to a first designated position or a second designated position, based on control of a motor of the external electronic device connected with the second display (Kazuyoshi, In Fig. 2, when the image information “A” is displayed in the horizontal direction on the display unit 11 installed in the horizontally long direction, the screen of the display unit 11 is displayed by specifying the predetermined menu icon 16. The display posture is changed to the vertically long display posture by rotationally driving in units of degrees, and the notation direction of the image information “A” and the reading direction are matched. For this purpose, the terminal 200 is proceed with an attitude control unit having a motor drive mechanism, 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s display orientation adjustment to include Kazuyoshi’s controllable display orientation because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kazuyoshi’s controllable display orientation permits user controlled display orientation adjustment based on the display rotating via motor drive mechanism.  This known benefit in Kazuyoshi is applicable to Lee’s display orientation adjustment as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Lee’s display orientation adjustment to include Kazuyoshi’s controllable display orientation would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kazuyoshi’s controllable display orientation in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Lee, as modified by Kazuyoshi, teaches a motor to rotate the display device based on the user input.
As to claim 19, Lee does not expressly teach the electronic device wherein the second display is rotated by 90 degrees in response to the received posture control information from the electronic device.
wherein the second display is rotated by 90 degrees in response to the received posture control information from the electronic device (Kazuyoshi, In Fig. 2, when the image information “A” is displayed in the horizontal direction on the display unit 11 installed in the horizontally long direction, the screen of the display unit 11 is displayed by specifying the predetermined menu icon 16. The display posture is changed to the vertically long display posture by rotationally driving in units of degrees, and the notation direction of the image information “A” and the reading direction are matched. For this purpose, the terminal 200 is proceed with an attitude control unit having a motor drive mechanism, and can take either display postures shown in Fig. 2 by a user’s desired operation. Figure 2, ¶ [0025]). The horizontally long and vertically long directions are rotated in relation to each other by 90 degrees.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s display orientation adjustment to include Kazuyoshi’s controllable display orientation because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kazuyoshi’s controllable display orientation permits user controlled display orientation adjustment based on the display rotating via motor drive mechanism.  This known benefit in Kazuyoshi is applicable to Lee’s display orientation adjustment as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Lee’s display orientation adjustment to include Kazuyoshi’s controllable display orientation would have yielded predictable results because (i) the 
	Thus, Lee, as modified by Kazuyoshi, teaches a motor to rotate the display device between a horizontal and vertical orientation.

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0040719 by Lee et al. (“Lee”) in view of U.S. Pub. No. 2014/0358981 by Miyake (“Miyake”).

As to claim 9, Lee does not expressly disclose the electronic device wherein the processor is configured to:
transmit, via the communication circuit, a signal requesting the capability data of the external electronic device to the external electronic device; and
in response to the signal, receive, via the communication circuit, the capability data from the external electronic device.
Miyake teaches an information processing system configured to:
transmit, via the communication circuit, a signal requesting the capability data of the external electronic device to the external electronic device (Miyake, Here, "Capability Negotiation" in the communication based on the RTSP includes, for example, a process of the source device 10 for checking an image and sound ; and
in response to the signal, receive, via the communication circuit, the capability data from the external electronic device (Miyake, Here, "Capability Negotiation" in the communication based on the RTSP includes, for example, a process of the source device 10 for checking an image and sound reproduction capability of the sink device 20 (Steps S18 and S20), Figure 1, ¶ [0045]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s communication protocols to include Miyake’s RTSP communication protocol because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Lee’s communication protocols and Miyake’s RTSP communication protocol perform the same general and predictable function, the predictable function being providing a communication protocol between devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Lee’s communication protocols by replacing it with Miyake’s RTSP communication protocol. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Lee, as modified by Miyake, teaches the request signal and the response signal between the display devices.
wherein the communication circuit comprises a wireless fidelity (WiFi) communication circuit (Lee, wireless communication unit 110, Figure 1),
wherein the signal requesting the capability data is transmitted from the electronic device to the external electronic device through an RTSP M3 request message (Miyake, M3 GET_PARAMETER request, Figure 1) (Miyake, Here, "Capability Negotiation" in the communication based on the RTSP includes, for example, a process of the source device 10 for checking an image and sound reproduction capability of the sink device 20 (Steps S18 and S20), Figure 1, ¶ [0045]),
wherein the capability data is received at the electronic device from the external electronic device through an RTSP M3 response message (Miyake, M3 GET_PARAMETER response, Figure 1), and
wherein the posture control information is transmitted to the external electronic device through an RTSP M4 request message (Miyake, M4 GET_PARAMETER request, Figure 1). In addition, the motivation used is the same as in the rejection of claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0040719 by Lee et al. (“Lee”) in view of U.S. Pub. No. 2013/0054826 by Hong et al. (“Hong”).

As to claim 11, Lee discloses the electronic device with a communication circuit (Lee, wireless communication unit 110, Figure 1).
when the electronic device provides a screen sharing service regarding the multimedia content based on digital living network alliance (DLNA), transmit, via the communication circuit, address information for the external electronic device to access the multimedia content stored in the electronic device to the external electronic device, instead of transmitting, via the communication circuit, the streaming data.
Hong teaches a terminal and method for sharing content configured to, when the electronic device provides a screen sharing service regarding the multimedia content based on digital living network alliance (DLNA), transmit, via the communication circuit, address information for the external electronic device to access the multimedia content stored in the electronic device to the external electronic device, instead of transmitting, via the communication circuit, the streaming data (Hong, In operation 340, a content share request terminal 310 may transmit a DLNA™ connection request to a mobile communication system 320 constituting a mobile communication network.  The DLNA™ connection request may include first description information of the content share request terminal 310.  The first description information may include at least one of a list of sharable contents among contents included in the content share request terminal 310, an IP address of the content share request terminal 310, identification information of the content share request terminal 310, and a content type that may be executed or supported by the content share request terminal 310. Figure 3, ¶ [0038]).

Thus, Lee, as modified by Hong, teaches the digital living network alliance (DLNA) network to share data.

Allowable Subject Matter
Claims 3, 5, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, Lee discloses the electronic device further comprising a sensor (Lee, sensing unit 140, Figure 1) (Lee, The sensing unit 140 provides sensing signals for controlling operations of the mobile terminal 100 using status measurements of various aspects of the mobile terminal 100.  For instance, the sensing unit 140 may detect an open/close status of the mobile terminal 100, relative positioning of components (e.g., a display and keypad) of the mobile terminal 100, a change of position of the mobile terminal 100 or a component of the mobile terminal 100, a presence or absence of user contact with the mobile terminal 100, orientation or acceleration/deceleration of the mobile terminal 100.  For example, the sensing unit 140 includes at least one of a gyroscope sensor, acceleration sensor, a geomagnetic sensor and the like. ¶ [0080]),
Lee does not expressly teach wherein the at least one processor is further configured to determine the position of the second display corresponding to a position of the electronic device that is identified through the sensor, based on it being identified that the multimedia content is displayed on a partial display area of the first display. Lee does not teach the sensor identifying the content displayed on a partial display area as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 5, Lee does not expressly teach the electronic device wherein the at least one processor is further configured to:
based on it being identified that the position control mode is in a disabled state, bypass determining the position of the second display corresponding to the display direction of the multimedia content, and to display an icon floating on the multimedia content while displaying the multimedia content on the first display;
in response to an input on the icon being received, display an executable object for determining the position of the second display within a window partially superimposed on the multimedia content; and
in response to an input on the executable object being received, determine the position of the second display corresponding to the input on the executable object.
	Lee does not teach the disabled orientation determination and bypassing the position of the second display as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 16, Lee discloses the electronic device further comprising a sensor (Lee, sensing unit 140, Figure 1) (Lee, The sensing unit 140 provides sensing signals for controlling operations of the mobile terminal 100 using status measurements of various aspects of the mobile terminal 100.  For instance, the sensing unit 140 may detect an open/close status of the mobile terminal 100, relative positioning of components (e.g., a display and keypad) of the mobile terminal 100, a change of position of the mobile terminal 100 or a component of the mobile terminal 100, a presence or absence of user contact with the mobile terminal 100, orientation or ,
Lee does not expressly teach wherein the at least one processor is further configured to obtain the posture control information for changing the position of the second display, based on a position of the electronic device identified through the sensor, in response to it being identified that the second multimedia content is displayed on a partial display area of the first display. Lee does not teach the sensor identifying the content displayed on a partial display area as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 17, Lee does not expressly teach the electronic device wherein the at least one processor is further configured to, when a position control mode in which the electronic device controls the position of the second display is in a disabled state, forgo transmitting the posture control information to maintain the position of the second display displaying the first multimedia content based on the first streaming data, independently from that the identified display direction is the second display direction.
	Lee does not teach the disabled orientation determination and bypassing the position of the second display as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691